DETAILED ACTION

Claims 1-9 are currently pending and under examination in the instant application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows.

			Information Disclosure Statement

The information disclosure statement (IDS) submitted on 3/21/2018 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement has been considered by the examiner, and an initialed and signed copy of the 1449 is attached to this action. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, and 4-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 20170306307 (10/26/17), hereafter referred to as Zhang et al., with an effective filing date of 12/24/14. 
Zhang et al. teaches a first split Crispr enzyme fusion construct comprising a cas9 component fused to a snap-tag component via a linker peptide, preferably GGGS, and a second cas9 component fused to a halo-tag component (Zhang et al, paragraphs 170-193, particularly paragraphs 188-190). Zhang et al. teaches nucleic acid encoding each of the split Cas9 fusion proteins, a single vector comprising both nucleic acids, and cells transfected with said vectors, where inducible dimerization of the snap-tag and halo-tag portions of the split Cas9 fusion proteins results in a fully active Crispr enzyme (Zhang et al., paragraphs 189-190, 194, 205-206, and 266). It is noted that while Zhang et al. teaches split Cas9 protein, each portion of the split can be biologically active, particularly where the split occurs between the sgRNA recognitions domains of Cas9 and the nuclease domains of Cas9 such as around position 713 or 733 (Zhang et al., paragraph 181, and 197-199). Alternatively, Zhang et al. teaches fusion of SNAP-tag to a Crispr enzyme where the SNAP-tag is used a detectable epitope for the Crispr enzyme (Zhang et al., paragraph 574). Zhang et al. further teaches Crispr systems comprising the dimerizable Cas9 fusion proteins or an epitope tagged Cas9 fusion protein, sgRNA specific for a target sequence in a cell, and the target sequence, and methods of insertion of an exogenous donor sequence into a target sequence in a cell using HDR comprising providing vectors encoding the split Cas9 fusion proteins, sgRNA, and donor transgene sequence to a cell comprising the target sequence (Zhang et al., paragraphs 133-135, 313, 318, 325-338). In regards to the recitation that the method “enhances” integration efficiency or HDR, claims 7 and 9, or the recitation that integration efficiency is increased at least 2 fold over the use of wild type Cas9, claim 8, it is noted Zhang et al. teaches the identical method steps as recited in each of claims 7-9. It is a general rule that merely discovering and claiming a new benefit to an old process cannot render the process again patentable. In re Woodruff, 919 F. 2d 1575, 1577-78, 16 USPQ2d 1934, 1936-37 (Fed.Cir. 1990); In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 229 (CCPA 1971); and Ex Parte Novitski, 26 USPQ2d 1389, 1391 (Bd. Pat. App. & Int. 1993). The MPEP also states that “when the claim recites using an old composition or structure and the ‘use’ is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F. 2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)”. MPEP 2112.02. As such, by teaching all the structural limitations of compositions as claimed and methods of donor nucleic acid integration and method of donor nucleic acid integration using HDR using the exact method steps as claimed, Zhang et al. anticipates the instant invention set forth in claims 1-2, and 4-9. 

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 20190249230 (2019), hereafter referred to as Pederson et al., with an effective filing date of 9/2/15.
Pederson et al. teaches a Cas9-Snap-tag fusion protein purified by three step purification to yield a pure and highly active Cas9 protein (Pederson et al., paragraph 169). Thus, by teaching all the limitations of the products as claimed, Pederson anticipates the instant invention set forth in claims 1-2. 

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2014/0356867 (Dec. 4, 2014), hereafter referred to as Peter et al.
Peter et al. teaches a Cas9 protein fused to a SNAP-tag epitope (Peter et al., paragraph 54). Peter et al. further teaches where the Cas9 fusion protein has both guide RNA binding  and nuclease activity, is at least 99% identical to wild type Cas9 protein (e.g. Streptococcus pyogenes Cas9 protein), and/or has all the functions of a wild type Cas9 protein (Peter et al., paragraphs 33, and 71). Thus, by teaching all the limitations of the products as written, Peter et al. anticipates the invention as claimed. 

Claim Objections

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It is noted that claim 3 recites a Cas9 fusion polypeptide comprising a biologically active Cas9 polypeptide fused to a SNAP tag, where the polypeptide has the sequence of SEQ ID NO:2.  SEQ ID NO:2 appears to comprise a full length Cas9 protein sequence known in the art and used in various fusion protein- see for example US20180187172A1 which discloses SEQ ID NOS: 58-60 all of which comprise Cas9 fusion proteins with 100% identity to the first 1380 amino acids of SEQ ID NO:2. However, while the sequence of the 182 amino acid SNAP-tag was likewise known in the prior art and was commercially available at the time of filing in plasmid useful for making fusion protein with SNAP-tag- see for example NEB pSNAPf plasmid, applicant’s SEQ ID NO:2 consists of 1574 amino acids and appears to include at least 12 amino acids which are not part of either the Cas9 or SNAP-tag portions of the fusion protein. Thus, while the Cas9 and SNAP-tag protein elements were known in the prior art and the art cited in the 102 rejections above provides motivation to make a fusion protein comprising Cas9 and SNAP-tag, the prior art of record does not appear to teach or suggest the exact sequence of a Cas9-SNAP-tag fusion protein as set forth in SEQ ID NO:2. 

No claims are allowed. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633